"AO 436
                     Case 19-32713 Document 106 Filed in TXSB on 05/15/19 Page 1 of 1
                                                       Administrative Office of the United States Courts
(Rev. 12/04)
                                                                      CD/ TAPE ORDER
Read Instructions on Next Page.
1. NAME James R. Prince                                                      2. PHONE NUMBER                         3. DATE
                                                                                 214 953 6612                         May 15, 2019
4. MAILING ADDRESS                                                           5. CITY                                 6. STATE        7. ZIP CODE
Baker Botts LLP, 2001 Ross Avenue, Suite 900                                 Dallas                                        TX        75201
8. CASE NUMBER                            9. CASE NAME                                            DATES OF PROCEEDINGS
19-32713                                     Bristow Group Inc., et al.      10. FROM May 14, 2019            11. TO May 14, 2019
12. PRESIDING JUDGE                                                                             LOCATION OF PROCEEDINGS
 Hon. David R. Jones                                                         13. CITY Houston                 14. STATE       Texas
15. ORDER FOR
G   APPEAL                                G CRIMINAL                         G CRIMINAL JUSTICE ACT                   X BANKRUPTCY
                                                                                                                      G
G NON-APPEAL                              G CIVIL                            G IN FORMA PAUPERIS                      G OTHER (Specify)
16. TAPE REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which duplicate cd/tape(s) are requested.)

               PORTION (S)                                DATE(S)                          PORTION(S)                           DATE(S)
G   VOIR DIRE                                                                G   TESTIMONY (Specify Witness)
G OPENING STATEMENT (Plaintiff)
G OPENING STATEMENT (Defendant)
G CLOSING ARGUMENT (Plaintiff)                                               G PRE-TRIAL PROCEEDING (Spcy)
G CLOSING ARGUMENT (Defendant)
G OPINION OF COURT
G JURY INSTRUCTIONS                                                          GX OTHER (Specify)
G SENTENCING                                                                      Entire Hearing
G BAIL HEARING
                                                                           17. ORDER
G REFORMATTED DUPLICATE TAPE(S) FOR PLAYBACK ON A                                 NO. OF COPIES REQUESTED                        COSTS
    STANDARD CASSETTE RECORDER AT 1-7/8 INCHES PER
    SECOND

G UNREFORMATTED DUPLICATE TAPE(S) FOR PLAYBACK ON A
    4-TRACK CASSETTE RECORDER AT 1-7/8 INCHES PER SECOND


G UNREFORMATTED DUPLICATE TAPE(S) FOR PLAYBACK ON A
    4-TRACK CASSETTE RECORDER AT 15/16 INCHES PER SECOND

X RECORDABLE COMPACT DISC - CD
G                                                                                         1


                       CERTIFICATION (18. & 19.)
            By signing below, I certify that I will pay all charges          ESTIMATE TOTAL
           (deposit plus additional) upon completion of the order.

18. SIGNATURE                                                                19. DATE
 /s/ James R. Prince                                                         May 15, 2019

PROCESSED BY                                                                 PHONE NUMBER


                                                    DATE              BY
ORDER RECEIVED                                                                           DEPOSIT PAID


DEPOSIT PAID                                                                            TOTAL CHARGES



TAPE / CD DUPLICATED                                                                     LESS DEPOSIT


ORDERING PARTY NOTIFIED
                                                                                        TOTAL REFUNDED
TO PICK UP TAPE


PARTY RECEIVED TAPE / CD                                                                   TOTAL DUE

                                     DISTRIBUTION:                COURT COPY        ORDER RECEIPT           ORDER COPY
